DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Figures 1 and 2, and Claims 1-6 in the reply filed on 3/4/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the flexible foam is “poured” on the top area of the fabric pocket. Nowhere in the specification is the word “poured” used, and thus it is unclear how the foam would be poured in while achieving the shape shown in the drawings and claimed. It would seem the foam would have to be pre-poured/formed and then placed in the spring. Otherwise, the foam would either overrun the edges of the spring or be flat along the top surface of the spring. For purposes of examination, it will be assumed that “poured” meant “placed”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Codos (US Patent 10188219).
Regarding claim 1, Codos teaches a pocket coil spring assembly (Figure 5; 90), comprising: a coil spring (Figure 5; 20) having an upper portion and a lower portion, the upper portion and the lower portion collectively defining a height of the coil spring; a fabric pocket (Figure 5; 39) encasing the coil spring, the fabric pocket including a top area (Figure 5; at 34) covering the upper portion of the coil spring and a bottom area (Figure 5; bottom of 39) covering the lower portion of the coil spring; and an amount of flexible foam (Figure 5; 32) poured on the top area of the fabric pocket.
Regarding claim 3, Codos teaches the fabric pocket is comprised of a textile (Column 6; lines 45-55).
Regarding claim 4, Codos teaches the flexible foam is comprised of a visco-elastic foam (Column 6; lines 55-67).
Regarding claim 6, Codos teaches the flexible foam is bonded to the fabric pocket (Figure 9; 146 and Column 8; lines 56-63).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codos (US Patent 10188219) in view of Nold (US Patent 5153956).
Regarding claim 2, Codos does not teach a top surface of the flexible foam has a convex shape. Nold teaches a top surface of the flexible foam has a convex shape (Figure 6; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the protrusions of Codos to be convex as in Nold because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codos (US Patent 10188219) in view of Fisher (US Patent Application Publication 20160367042).
Regarding claim 5, Codos does not teach the flexible foam is comprised of a gel. Fisher teaches the flexible foam is comprised of a gel (Paragraph 37). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the foam of Codos to include gel as in Fisher because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9936815. Although the claims at issue are not identical, they are not patentably distinct from each other because both relate to a pocketed coil spring with a foam cushioning member on top of the pocket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673